s              s




                                                                                mxkJ-^rj^A/A^{Z£j£c6Jc£^-Zl^/-
                                        •                                                   -                .               • .                                 *   •




    AiSo^Ca'n \/c?u provuft ^/v\<l, w/jt-A,
              uadate4 porn-                                                                                p^g^A^n^cr^ im
                    i
                                                                                                           RECEiVcD    !SM
                                                                                                          COURT OFCRIMINAL APPEALS

                                                                                                                 FEB 17 2015

                                                                                                            j&frffd Aifv^s^ta )T*l*ip?f
                                                                                                            mMii    ACOStSi ylSiK

                                                                                    '   '       •*.                      '                  i




                            •   v               .                   .   ,   .   •




                                                                                                                                       '        '




                                                    -   "   •   •



                                                                                                '                •             ' ' '       •' ;
^                                                                                                                                      ,j;; —:
                                    ,       •
                                                                                                                                   -; !-J:'?fvV/                         \




              ' •       .                               '                                                                                       • <"   :>'r- •